Citation Nr: 0202078	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  96-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

The veteran had two periods of service.  First, he served 
from July 1969 to July 1971.  Second, he served from December 
1980 to November 1982.  This second term of service ended 
with an administrative discharge characterized as under other 
than honorable conditions.  In an August 1983 decision, the 
RO determined that the veteran's discharge from this second 
period of service was a discharge not under conditions other 
than dishonorable and was therefore a bar to, among other 
things, VA compensation benefits.  

This case has been before the Board on five previous 
occasions.  First, the veteran appealed the RO's decision on 
his 1992 claim of entitlement to service connection for 
mental stress.  In July 1995, the Board denied what was 
characterized as a claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  Thereafter, 
the veteran requested that the claim be reopened and the RO 
denied the request.  The veteran disagreed with that decision 
and appealed.  The Board denied the appeal in a decision 
dated in April 1998.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's decision and remanded the case back to 
the Board.  By a November 1999 decision, the Board, in turn, 
remanded the case to the RO.  After the case was returned, 
the Board denied the claim to reopen in a decision dated in 
July 2000.  The veteran appealed.  The Court vacated that 
decision and remanded the case to the Board.  The Board, in a 
May 2001 decision, granted the request to reopen the claim, 
but remanded the case for additional development.  The RO has 
returned the case to the Board.  

The Board notes that the veteran's initial claim was a claim 
of entitlement to service connection for mental stress.  The 
claim was thereafter developed as a claim of entitlement to 
service connection for a psychiatric disorder to include 
PTSD.  Although it appears from the veteran's submissions 
that his focus has been on entitlement to service connection 
for PTSD, the issue developed for review by the Board, and 
recently reopened by the Board in May 2001, included the 
question of entitlement to service connection for any 
psychiatric disability.  Given this procedural history, the 
Board has separately addressed the issues of entitlement to 
service connection for PTSD, and entitlement to service 
connection for a psychiatric disability other than PTSD.

(Consideration of the claim of entitlement to service 
connection for psychiatric disability other than PTSD is 
deferred pending completion of the development sought in the 
remand set out below.)


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence of record that 
the traumatic event reported as underlying the veteran's PTSD 
occurred during the veteran's first period of service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in, or aggravated by, military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 and 4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD resulted from an in-
service rape which occurred during his first period of 
service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Credible supporting evidence that the in-
service stressor occurred cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown,  9 Vet. 
App. 389 (1996).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2001) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The Board notes that prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
64 Fed. Reg. 32,808 (June 18, 1999).  It is important to 
point out this change because certain adjudicatory rules 
apply.  When a regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, as is the case here, the version more favorable to 
the veteran should apply, unless Congress or the VA Secretary 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

As noted above, the veteran first served from July 1969 until 
July 1971.  The evidence of record includes service medical 
records from that period of service.  Among these records is 
a report of medical examination dated in July 1969, which 
reflects no pertinent medical defects existing prior to 
service.  Records document treatment for complaints of pain 
in the right elbow-reportedly, the site of an old injury-in 
August and December of 1969.  The records show that in 1970, 
the veteran was treated for eye strain and headaches (July), 
and nausea (October).  They also document treatment in 1971 
for stomach pain (March) and a sore throat (June).  There are 
no records of a referral to the psychology clinic during this 
period.  The May 1971 separation examination reports are 
unremarkable for pertinent medical defects.

Service records, including a DD 214, do not show that the 
veteran engaged in combat or had service in Vietnam during 
his first period of service.  They do show a specialty title 
of clerk typist.  The record of the veteran's duty 
assignments reveals that the veteran was assigned to Fort 
Benning, Georgia, effective December 8, 1969.  Effective 
March 26, 1970, he was in casual status en route for a 
permanent change of station to Europe.  Service documents 
show that his duty performance was rated as excellent 
throughout this period of service and that he was promoted in 
February 1970, and again in August 1970.

According to the evidence of record, the veteran was treated 
by the VA after discharge from his first period of service.  
The earliest recorded treatment was in August 1972 for 
probable cataplexy.  It was reported that the veteran was 
mentally oriented and he could think of no stress except for 
the loss of a child.  It was felt that a neurologic work-up 
was called for rather than a psychiatric one.  Treatment 
records from the Methodist Medical Center show that the 
veteran was admitted twice in March 1978.  A discharge 
summary from the first admission shows that the veteran was 
very bitter about his second marriage and was in the process 
of getting a divorce.  The summary notes that the veteran 
initially was very agitated, eventually changing to an 
attitude of giving up.  A discharge summary from the second 
admission shows that the veteran had been previously 
hospitalized for a drinking problem, and presented with signs 
of drinking quite heavily prior to admission, and depression.  
The summary indicates that the veteran had been going through 
a second divorce, which had been very upsetting to him and 
had resulted in his feeling that life was not worth living 
anymore.  The report noted that he was somewhat improved upon 
discharge, with a final diagnosis of acute alcohol 
intoxication and schizoaffective disorder, depressed.  The 
records from the Methodist Medical Center include a discharge 
summary from a November 1978 admission.  The visit was 
initiated because the veteran's mother said that he had been 
extremely depressed and agitated at home, could not sleep and 
had recently been drinking excessively.  The examiner 
reported a history of prior admissions for depression and 
excessive alcohol abuse.  The examiner rendered a final 
diagnosis of psychoneurotic depression and personality 
disorder, emotionally unstable type.  

The claims file also includes the service medical records 
from the veteran's second enlistment.  These service medical 
records include an entrance examination report, dated in 
November 1980, which shows no pertinent defects.  A report of 
medical history taken at that time relates no pertinent 
defects.  Service medical records also include a discharge 
summary, dated in September 1981, showing that the veteran 
was referred by his command because of depression and 
alcoholism.  The summary documents that the veteran provided 
a history of being emotionally very unstable, particularly 
since he became aware of his divorced wife's plan to remarry 
and, thereby alter the veteran's relationship with his 
daughter.  The examiner noted the veteran's report that his 
alcoholism has become more severe under the stress of this 
situation.  The mental examination revealed normal speech, 
normal affect, no significant expressions of depression, but 
tremors of the veteran's extremities and a minimally enlarged 
liver.  The summary reports that over the course of his 
hospitalization the veteran made rather rapid improvement, by 
the second day showing no expressions of any sort of 
toxicity, nor displaying any significant depression.  The 
veteran was discharged on the fourth day after admission with 
a final diagnosis of adjustment reaction of adult life and 
alcoholism, with periodic excessive drinking.  He was 
referred for follow-up care and personal counseling.  

Service medical records also include a narrative summary 
indicating that the veteran was admitted to the Extended Care 
Program of the Frankfurt Army Regional Medical Center in 
December 1981.  This summary reports a history of alcohol use 
beginning at the age of 15 years.  Regular weekly use began 
when the veteran was 17 years old, and coincided with his 
initial enlistment in the Army and first tour of duty in 
Germany.  Daily usage began at about the age of 23 years, 
under the stress of his first divorce.  The summary reflects 
that the veteran's rate of alcohol consumption gradually 
increased to the pre-admission rate of 10-15 liters of German 
beer daily, accompanied by blackouts and detoxification 
symptoms.  The examiner wrote that the family history 
included an abusive father who was an alcoholic until eight 
years prior.  The report shows a diagnosis of alcohol abuse, 
continuous, in remission.

Notable portions of the personnel records from this second 
enlistment are as follows.  The personnel records include a 
record of Article 15 punishment imposed for absence without 
leave (AWOL) from May 1982 to June 1982.  The records also 
suggest that in August 1982 the veteran was convicted in a 
civilian court (pursuant to his pleas), for driving under the 
influence and possession of marijuana.  The basis of the 
veteran's administrative discharge in November 1982 was this 
civilian conviction.  In determining the character of his 
service, the AWOL was also considered. 

Also included in the evidence of record are post-service 
medical treatment records.  These records include a VA 
progress note authored by E. E., Ph.D., dated in August 1991, 
and reflecting that the veteran was referred for treatment by 
a fellow employee who was concerned about the veteran's 
potential for suicide on his last day of employment.  The 
note reports that the veteran received notification of his 
termination of employment the Friday prior to this referral.  
The examiner reported that the veteran had a series of job 
failures related to alcohol abuse, which, in turn, related to 
what appeared to this examiner to be an untreated PTSD 
condition.  It was felt that the PTSD related to events in 
Germany from 1970 to 1971.  The examiner reported an 
impression that the past alcohol problems were efforts to 
self-medicate, rather than a chronic addiction.  The examiner 
observed that various clues in the veteran's recital, led him 
to conjecture that the veteran may have been a victim of male 
rape while in Germany, though this remained to be confirmed.  

Included in the evidence is a VA Discharge Summary (VA Form 
10-1000) revealing that in April 1992, the veteran was 
admitted into the Cooper Drive Division VA Medical Center 
with complaints of depression and suicidal ideation.  The 
summary shows that, when interviewed, the veteran denied 
suicidal ideation but admitted a history of chronic alcohol 
and cannabis abuse.  The veteran also reported poor sleep, 
depressed mood, and some sexual dysfunction over the course 
of his three marriages.  The examiner indicated that the 
veteran was evasive in answering questions during the mental 
status examination.  That report also noted that the veteran 
related that the last time he had any suicidal thoughts was 
when he was fired from a housekeeping job at the VA medical 
center at Leestown.  The summary stated that the results of 
an MMPI performed at that time, gave the impression of 
alcohol abuse and a dependency disorder with tendency to 
dramatize and exaggerate symptoms.  The examiner expressly 
ruled out PTSD on the grounds that there was no hard evidence 
of any of what the veteran related in terms of his allegation 
that "a rape took place."  The examiner noted that a number 
of features in the patient's presentation and reported 
history were inconsistent with PTSD.  The final diagnosis was 
(Axis I) continuous alcohol dependence and cannabis abuse by 
history and (Axis II) possible adjustment disorder with mixed 
emotional response.  

VA medical records show that the veteran was treated in June 
1992, at which time he reported that his life had been 
dramatically altered since being raped by two men who were 
senior to him when he was a new recruit at Fort Benning.  The 
records indicate that he was treated again in July 1992, at 
which time he related that he had received a "death threat" 
from the former lover of the woman with whom he was living.  
This brought back memories of the "death threat" his in-
service attackers made.  A September 1992 progress note, 
reflects Dr. E. E.'s belief that the veteran's PTSD is linked 
with a rape that occurred while the veteran was in service.  
A November 1992 treatment note indicates that the veteran 
stated that he was raped in the military, that this caused 
his life long abuse of alcohol, and that many relationship 
and family problems stemmed from this abuse.  The note also 
indicates that the veteran was very histrionic, that his 
presentation had a dramatic quality, and that the veteran 
reported being very angry that his disability claim had 
recently been rejected.  

According to a VA Discharge Summary, the veteran was admitted 
to the VAMC facility at Lexington in August 1994 for 
complaints of decreased sleep, weight loss, decreased 
appetite, and anhedonia with decreased sexual activity.  This 
record notes a history of underlying anger and shooting a gun 
in the air after drinking.  The veteran admitted to a suicide 
attempt while in Germany in 1970, consisting of jumping out 
of a third-floor barracks window after refusing to go to 
Vietnam.  The summary indicated that the veteran refused to 
elaborate on a previously revealed story of something that 
happened to him during service twenty-four years earlier, 
which was suspected to be a rape.  The summary noted that Dr. 
E. E. had referred the veteran to the facility because of an 
obsession with suicide.  The report noted that the veteran's 
behavior seemed to change depending upon who he was with at 
the moment.  The report described the veteran as being 
dramatic with the staff.  The report indicates that the day 
before discharge the veteran "proceeded to discuss the 
alleged rape that he describe[d] as occurring in Germany."

The VA treatment records also include an August 1995 progress 
note relating the veteran's report that a rape occurred in 
February or March 1970, after his enlistment in July 1969, at 
Fort Benning.  The veteran also reported that in April he was 
transferred to Germany, and that in June or July he was 
forcibly restrained from jumping out a window.  In another 
progress note dated that month, Dr. E. E. indicated that he 
must consider the possibility of secondary PTSD derived from 
the veteran's father and activated by the act of rape.  A 
progress note, dated in May 1996, reflects the veteran's 
report that his trauma occurred in Germany. 

VA treatment records dated in June 1998, reflect that the 
veteran reported that the first person he told about the 
sexual assault was a priest at the Valley Hope Treatment 
center in Atchison, Kansas.  The veteran could not recall his 
name.  The veteran also indicated that, while in Germany, a 
Staff Sergeant M. related that the veteran had tried to kill 
himself by jumping out of the barracks window.  

The evidence of record also includes several statements from 
the veteran.  In his September 1992 notice of disagreement, 
the veteran reports that his suicide attempt was witnessed by 
Staff Sergeant M., team chief, 569th Personnel Service 
Company, and occurred in Germany in the winter of 1970.  
Therein, the veteran notes that he was sent to the psychology 
department while serving in Germany.  In a June 1993 
statement, the veteran explains that there was a psychology 
appointment made and that the reason why he could not relate 
what happened had to do with the threat made on his life.  
The veteran also states that this marked the beginning of his 
alcohol problem.  The veteran wrote several statements in 
August 1995.  In one statement, the veteran indicates that he 
never underwent medical treatment in service for the rape.  
This was because of a threat of death.  In that statement, he 
also reports that he had been in the service about four 
months when the incident occurred and was never able to 
discuss this incident with anyone because of fear, and an 
inability to express himself.  The veteran indicates that on 
one occasion while on active duty (in Germany in 1970-1971) 
he sought the help of a psychiatrist, but did not mention the 
cause of his visit, only his alcohol problem.  In another 
statement dated that month, the veteran related that his 
attackers had threatened that he would never walk again or 
would be dead if he reported what happened.  This statement 
also reflects that the veteran was told about the suicide 
attempt by Staff Sergeant M., another fellow soldier, and his 
roommate who lived in the St. Louis, Missouri area. 

In March 1996, the RO received the veteran's substantive 
appeal with attachments.  The veteran again remarked that he 
had told no one about the incident because he was afraid of 
being killed.  The veteran wrote that he was a mail clerk at 
Fort Benning when this happened.  He had open dispatch on a 
mail truck which was kept overnight at the company and only 
fueled up at the motor pool, which was where his "life was 
taken" by two individuals.  The veteran relates that the 
assault lasted 30 to 45 minutes, the first fifteen minutes he 
remembers after the beating and the start of the sexual 
assault.  The last of it he only remembers seeing gray and 
silver streaks.  The veteran also states that two individuals 
brutally forced their penises into his anus, that the 
physical pain was awful, and the mental part still affects 
him.  In the statement, the veteran reports that the incident 
occurred in February or March of 1970.  He indicates that the 
one and only time that he talked about the incident was in 
1975 to a priest at the Valley Hope Treatment Center.  The 
veteran notes that he finally told his mother eight months 
earlier.  In a May 1996 statement, the veteran indicates that 
he has been silent all these years (since 1970) because of 
the death threat and state of constant fear created by the 
act itself.  

A VA Report of Contact reflects that the veteran telephoned 
Mount Sterling VA in November 1997.  During the conversation, 
the veteran related that his mother at one point during his 
first period of service sent a message to the Red Cross 
because he had not written home, which was unusual.  He 
related that he had only written one letter to his mother 
asking her how to get blood out of his clothes.  

In a November 1997 letter, the veteran's mother reported that 
the veteran was stationed in Germany in 1969, that she did 
not hear from him for several months and that she contacted 
the Red Cross to find out about his status.  The letter 
further indicates that the veteran went AWOL while in 
Germany.  On the back of that letter, the veteran writes that 
some of the facts written in his mother's letter were not 
quite correct since they never spoke about the military.  
Therein, the veteran also states that what was done to him 
was told only one time, in 1975 to a Catholic Priest.  On a 
separate page the veteran explained that he was in Germany in 
1970 and that he went AWOL when he left Fort Benning since he 
did not sign out of the company.  The veteran writes that 
this incident at Fort Benning was swept under the carpet as 
far as legal matters were concerned and he was very quickly 
transferred out of Fort Benning; he did not have to request 
any type of other duty station.  In a January 1998 statement, 
the veteran reports that he was not charged with being AWOL 
when he failed to sign out from Fort Benning because someone 
was scared that he would say something. 

A second letter from the veteran's mother, dated in March 
2000, states that the veteran called her and told her that he 
was raped.  She recalls that he was quite upset and she 
surmises that this incident was the cause of all his problems 
through the years.  In addition, the record includes a letter 
dated in February 2000, from the veteran's present wife 
discussing his admission to the VA hospital in 1994 or 1995 
and her recollection of a therapy session she was asked to 
observe.  

The record also includes five letters from physicians.  In 
November 1992, the Assistant Chief of Psychiatry Service at 
VAMC, Lexington, Kentucky, wrote that he had reviewed the 
claims file twice for possible traumatic events leading to 
the veteran's PTSD and was unable to find any information to 
support the claim.  In a May 1993 letter by W. P., Ph.D., 
clinical psychologist at Pathways Inc., it was reported that 
the veteran was seen as a client several times, the first 
time in December 1989.  At that time, he was seen four times 
for depression attributed to a work-related injury two years 
before.  Dr. W. P.'s letter notes that the veteran was 
admitted a second time in May 1991.  At this time he referred 
himself for medication, psychotherapy, and addiction 
treatment.  He made about 20 visits including two with 
addiction counselors and four for medication consultations.  
He was inconsistent in his attendance and did not take the 
medication prescribed.  The veteran complained of long-
standing feelings of defeat and low self esteem that he 
attributed to bad life experiences, including a rape by two 
other enlisted men in the barracks while in the military at 
age 17.  Dr. W. P. presented a diagnosis of major depression, 
single episode; alcohol dependent, in partial remission; and 
PTSD.  

Additionally, the record has a letter from Dr. E. E., dated 
in October 1997.  This letter notes that the veteran has been 
in outpatient psychotherapy with Dr. E. E. since before 
August 1991.  Dr. E. E. writes that there had never been any 
doubt as to the actuality of the veteran's experience of 
having been sexually assaulted.  Dr. E. E. writes that 
compensation would make it possible for the veteran, if not 
his marriage, to continue.  In another letter, dated in June 
1999, Dr. E. E. imparts that in May 1992 the veteran first 
told him of being beaten and sodomized by another soldier 
while at Fort Benning in February or March of 1970.  Dr. E. 
E. writes that the veteran is largely amnesic for details of 
the assault.  It was felt that the diagnosis of depression, 
PTSD linked, subsequent to rape continues to be the case. 

Most recently, a letter dated in February 2001, by R. L., 
M.D., reflects that the veteran was referred for a 
psychiatric evaluation.  The letter indicates that in 
February 2001-after reviewing VA records, and psychological 
treatment records-the examiner conducted a one hour and 
forty minute personal evaluation of the veteran.  The veteran 
stated that while stationed at Fort Benning, he was in his 
barracks when another soldier said he needed him for a 
detail, took him into a room, and at that time he was 
unexpectedly knocked down to the bunk.  The veteran told the 
examiner that he recalled the pain as he was sodomized, and 
the "fatigue pants coming down and everything."  The 
veteran did not recall all the things that happened.  He 
reported remembering feeling a weight upon him while he was 
lying face down; there were at least two individuals, and he 
was threatened.  After about 5 to 10 minutes "it just went 
gray and white" and he did not know what happened.  The 
veteran recalled that it was dark outside and that it lasted 
about 30 to 40 minutes.  There were voices saying that he 
would be ruined if he said anything, and that he would not 
walk again.  Afterward, he got up, went to the bathroom, went 
to the bowling alley and had a beer, and then went back to 
the barracks.  The veteran relates that this happened after 
Christmas, shortly after he enlisted the first time.  The 
letter indicates that the veteran recalls being at a window 
in Germany and someone stopping him when he apparently tried 
to jump.  The veteran reported that he would go to bed and 
"see the faces."  The veteran also related that he could 
kind of understand a man doing it to a woman, but not to 
another man.  The veteran was first married in 1971 and this 
marriage lasted for four years.  Based in part on this 
history, the examiner concluded that the information in the 
files and obtained during the interview was without 
significant contradiction.  The examiner also concluded that 
the PTSD and accompanying symptoms of depression and 
excessive alcohol use were a direct result of the rape during 
service.  The examiner noted that he found the veteran to be 
truthful and mentally competent enough to be a reliable 
historian. 

Initially, the Board observes that the record includes two 
clear diagnoses of PTSD-one from Dr. W. P. in his May 1993 
letter and a second from Dr. R. L. in his February 2001 
letter-that have been related to the veteran's report of 
sexual trauma in service.  As a result, the only outstanding 
matter involves the occurrence of the in-service stressor.  
38 C.F.R. § 3.304(f).  Given the regulatory requirement that 
there be credible supporting evidence of an in-service 
stressor, the Board finds that there is no difference to the 
veteran, between analyzing the claim under the old or new 
version of 38 C.F.R. § 3.304.  Similarly, given that, in 
October 1995 the VA Manual M21-1 was revised to eliminate a 
requirement that any in-service non-combat stressor be proved 
through service records, the Board finds that the present 
version of the manual applies to the veteran's claim.  See 
West v. Brown, 7 Vet. App. 70 (1994) and Zarycki v. Brown, 6 
Vet. App. 91 (1993).  This is so because the present version 
is more beneficial to the claimant who has identified a non-
combat stressor.


After examination of the evidence of record, and with the 
difficulty in proving claims of this nature in mind, the 
Board nevertheless finds that the evidence does not show that 
the alleged stressor occurred during the eligible service 
period.  The Board notes that, because the reported stressor 
is not related to combat, something more than the veteran's 
lay testimony is needed to verify that the stressor occurred 
in service.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau, 9 Vet. App. at 395 (1996).  While the veteran relates 
that he was sexually assaulted in his first period of 
service, the service records, lay statements (other than 
those of the veteran) and other evidence of record do not 
corroborate his version of events.  There is nothing in the 
service records themselves or in the record generally to show 
that the veteran was treated for problems-physical or 
mental-resulting from the assault until many years after 
service.  Indeed, it was not until years after the assault 
that the record contains any suggestion of behavior changes 
or other problems experienced by the veteran that might be 
considered indicators that he had experienced the in-service 
rape.  

The Board notes that it is unclear from the veteran's 
statements when the incident happened.  At one point the 
veteran relates that this occurred after four months of 
service, another time the veteran states that it occurred 
around Christmas in 1969, and at another point the veteran 
indicates that it happened in February or March of 1970.  
Given that the record only shows medical treatment for 
complaints of pain at the site of an old right elbow injury-
treatment which began prior to December 1969, eye strain (Jul 
1970), nausea (October 1970), stomach pain and a sore throat 
(both treated in 1971), a personal assault is not 
corroborated by the medical treatment records.  Likewise, the 
record contains no evidence reflecting any interaction 
between the veteran and any mental health caregivers during 
this first period of service. 

The Board has scoured the record for credible evidence of 
behavioral changes after the time the personal assault was to 
have occurred.  On this point, the veteran suggests that as a 
result of the incident, he went AWOL by not signing out when 
he left for his permanent change of station, that he made a 
suicide gesture while in Germany, and that he developed an 
alcohol problem in Germany.  Simply put, there is no evidence 
of record to substantiate these suggestions.  The records do 
not show a failure to sign out of his first duty station or 
any AWOL during his first period of service.  Likewise, there 
is no indication of any complaints of, or treatment for, 
alcohol problems.  Finally, outside of the veteran's own 
statements, there is no evidence documenting that he 
attempted suicide or made any gesture of suicide.  

On the contrary, the evidence shows that the veteran's 
conduct over the course of the first period of service 
remained largely the same.  In particular, the service 
records reflect consistently excellent performance ratings 
throughout his service, with no evidence of any disciplinary 
actions taken against him.  Further, he was promoted in 
February 1970, and again in August 1970.  Additionally, the 
discharge examination reports revealed no health problems and 
he was awarded an honorable discharge for his service.  He 
experienced what was thought to be cataplexy in August 1972, 
but there was no indication of a psychiatric basis for the 
diagnosis.  He was found to be oriented mentally, and it was 
specifically noted that he could think of no stress except 
for the loss of a child.  It was felt that a neurologic work-
up instead of a psychiatric one was called for.

With respect to the veteran's reassignment to Germany in 
March 1970, based on the veteran's November 1997 letter, it 
appears that this was not generated by a request on his part.  
Additionally, the veteran's suggestion that the Fort Benning 
authorities swept problems under the carpet and quickly 
whisked him away to Germany, is not a reasonable inference 
based on the evidence of record.  

None of the lay statements in the record provide credible 
corroborating evidence as to the occurrence of an in-service 
stressor.  As to the statement of the veteran's spouse, its 
importance in proving that the stressor occurred is limited 
by its narrow presentation of relatively recent observations 
of the veteran.  While at first blush the mother's second 
statement, dated in May 2000, appears to suggest that the 
veteran told her of the rape while he was in service, such an 
interpretation of the letter is in conflict with the 
remaining evidence of record and the manner in which the 
letter itself was drafted.  Weighing against such an 
interpretation is the veteran's firm attestations that he 
told no one prior to telling a Catholic Priest in 1975 and-
as related in the March 1996 questionnaire-that he only told 
his mother eight months before that date.  

Additionally, the Board acknowledges Dr. R. L.'s stated 
opinion that the veteran is truthful, as well as Dr. E. E.'s 
endorsement of the veteran's reported stressor history.  More 
than this is needed, however, to show that a stressful event 
occurred.  Moreau, supra.  In this instance, for the reasons 
enunciated, the Board finds no credible evidence to 
corroborate the veteran's statements that he was raped during 
his first period of service.  Therefore, a grant of service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  In August 2001, VA promulgated regulations to 
implement the new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The new law applies to all 
claims filed on or after the date of the law, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  The changes include an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The Board finds that the RO satisfied these 
enhanced notice requirements in a comprehensive notification 
letter dated in June 2001.  

The new law and regulations also redefine the obligations of 
VA with respect to the duty to assist.  In particular, VA is 
now required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim, once the 
claimant submits a substantially complete application for 
benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In this regard, 
the Board observes that the RO requested additional 
identifying information on any source that might provide 
information concerning the alleged in-service incident.  This 
was done by a March 1996 personal assault questionnaire.  
What information the veteran provided was either not helpful 
to determining whether the assault occurred or was 
insufficient to allow the RO to conduct further 
investigation.  The RO again requested any additional 
information or evidence in the June 2001 letter.  The 
veteran's attorney responded that there was no new evidence 
to submit in support of the claim and requested that the 
matter be adjudicated on the present record.

Although a VA examination was not provided to the veteran 
following the Board's May 2001 remand, the Board finds that, 
in light of the conclusion that evidence to corroborate the 
occurrence of an in-service event does not exist, a VA 
examination is unnecessary.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  In other 
words, obtaining more evidence showing a diagnosis of PTSD 
linked by an examiner to an in-service rape would not be 
helpful.  It is the corroborating evidence that is missing in 
this case.  Therefore, the Board finds that the RO has 
satisfied the new duty to assist obligations.  For these 
reasons, under the circumstances of this case another remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  There is no reasonable possibility that further 
development of the claim will assist in substantiating this 
claim.  


ORDER

Service connection for PTSD is denied.


REMAND

As noted above, the veteran's claim has been developed as a 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD.  Having disposed of the PTSD 
aspect of the claim, the Board turns to the remaining claim 
of entitlement to service connection for a psychiatric 
disability other than PTSD.  On this point, the Board notes 
that the evidence of record reflects that the veteran was 
diagnosed with various mental disorders over the years.  
These have included schizoaffective disorder, depression, 
adjustment reaction, and substance abuse disorders.  

The veteran and various examiners have linked psychiatric 
symptoms experienced by the veteran to his military service.  
Some, such as Dr. E. E. appear to relate all psychiatric 
problems, including substance abuse and depression, to the 
diagnosis of PTSD.  However, the record is not entirely clear 
on the question of whether the veteran experiences any 
psychiatric disorder other than PTSD that is traceable to his 
first period of military service.  Because there have been 
some suggestions that he does, and in order to fulfill the 
duty to assist as outlined in the Veterans Claims Assistance 
Act of 2000, the Board finds that further evidentiary 
development is required. 

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159) are fully 
satisfied. 

2.  The RO should request that the 
veteran provide information about any 
additional medical evidence of treatment 
for a psychiatric disorder other than 
PTSD that is not now part of the record.  
The RO should assist the appellant in 
obtaining such evidence and contact any 
identified caregivers to obtain relevant 
records.  Any evidence received through 
these development efforts should be 
associated with the claims folder.

3.  After the above-requested 
development is completed, the RO should 
schedule the veteran for a VA 
psychiatric evaluation.  The VA 
examiner should review the entire 
claims file, paying particular 
attention to evidence of diagnoses of 
psychiatric disorders other than PTSD.  
Having conducted that review, the 
examiner is asked to perform a 
psychiatric evaluation of the veteran 
oriented towards ascertaining whether 
the veteran presently has a psychiatric 
disability other than PTSD.  The 
examiner is asked to provide his or her 
opinion as to the existence of any 
psychiatric disorder other than PTSD.  
Further, should the examiner conclude 
that the veteran has such a psychiatric 
disorder, the examiner is asked to 
state the medical probabilities that 
any such disorder is attributable to 
the veteran's first period of service 
(July 1969 to July 1971).  

4.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the above requests.  After all 
notice requirements are satisfied, and 
the duty to assist is fulfilled, the RO 
should re-adjudicate the claim of service 
connection for psychiatric disability 
other than PTSD.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued that addresses 
all the relevant evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

